Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art to: Nushi, et al. (US 2020/0349395 A1) disclose a model evaluation system for evaluating performance of a machine learning system trained to generate one or more outputs based on one or more inputs. In particular, as will be discussed in further detail below, the model evaluation system may receive a test dataset including a set of test instances. The model evaluation system may further receive or otherwise identify label information including attribute or feature information for the test instances and ground truths associated with expected outputs of the machine learning system with respect to the test instances from the test dataset. As will be discussed below, the model evaluation system can generate groupings or clusters of the training instances defined by one or more combinations of features and based on identified inconsistencies between the ground truths and outputs generated by the machine learning system. Moreover, the model evaluation system may generate or identify groupings of clusters defined by one or more combinations of features associated with members of a set of test instances and/or additional considerations such as evidential information provided by the machine learning system in the course of its analyses of instances or considerations of the details of the application context from where a test case has been sampled (See for example, paragraph 0012); Ezen Can, et al. (US 2019/0318269 A1) provide improvements to the computer technology for machine learning processing by providing computer technology to improve selection of machine learning algorithms from an ensemble of algorithms to use to provide the outcomes for input text. Described embodiments use a classifier to classify text to classify based on relationships and features determined in the text to determine a goal type of the text. Features and relationships of the input text are inputted to machine learning algorithms that produce outcomes along with performance measurements. A determination is made of at least one machine learning algorithm having performance measurements most highly correlated with the determined goal type so that outcomes may be selected from the determined at least one machine learning algorithm most correlated to the goal type of the input text (See for example, paragraph 0012); and Yu, et al. (US 2020/0320349 A1) disclose software program comprising an optimization component that trains the instance of the machine learning model based on the training data and evaluates performance of the instance of the machine learning model based on the test data, resulting in the validation results data. The optimization component can also prevent access to model information defining a structure, parameters, and parameter weights of the instance of the machine learning model. With these implementations, the reception component can receive the request based on the validation results data indicating the performance of the instance of the machine learning model exceeds a defined performance level (See for example, paragraph 0005).
In contrast, upon obtaining a functional model representing system requirements of a system utilizing a machine learning prediction model, wherein the machine learning prediction model is configured to provide an estimated prediction based on a valuation of a feature vector, wherein the functional model comprises a set of attributes, each of which having a respective domain of values, wherein the set of attributes comprises at least one metadata-based attribute that is not comprised in the feature vector, the instant invention determines a set of data slices based on the functional model, wherein each data slice of the set of data slices is associated with a different valuation of one or more attributes of the functional model; and obtains testing data instances, wherein each testing data instance comprises raw data and a label, wherein the raw data comprise metadata.  Thereafter, the instant invention: 1) for each data instance, determines, based on the raw data, values for each attribute of the functional model, wherein said determining the values comprises utilizing the metadata of the testing data instance, whereby mapping the testing data instance to one or more data slices; 2) computes, for each data slice, a performance measurement of the machine learning prediction model over the data slice, wherein said computing is based on an application of the machine learning prediction model on each testing data instance that is mapped to the data slice, whereby computing for each data slice
a different performance measurement; and 3) determines whether the machine learning prediction model adheres to a target performance requirement based on the performance measurements of the data slices, as defined by independent claims 1 and 9.
	The instant invention further: obtains a functional model representing system requirements of a system, wherein the system is capable of utilizing a plurality of machine learning prediction models, each of which is configured to provide an estimated prediction based on a valuation of a feature vector, wherein the functional model comprises a set of attributes, each of which having a respective domain of values, wherein the set of attributes comprises at least one metadata-based attribute that is not comprised in the feature vector; computes, for each data slice, a performance measurement of each machine learning prediction model of the plurality of machine learning prediction models over the data slice, wherein said computing is based on an application of each machine learning prediction model on each testing data instance that is mapped to the data slice, whereby computing for each data slice a set of different performance measurements, each of which measures a performance of a different machine learning prediction model over the data slice; determines, for each data slice, a selected machine learning prediction model from the plurality of machine learning based on the set of different performance
measurements of each data slice; wherein in response to obtaining a data instance for which a label is to be estimated by the system, determining a data slice to which the data instance is mapped; and utilizes the selected machine learning prediction model determined for the data slice for providing an estimated label for the data instance, as defined by independent claim 8. These elements in combination with all of the other elements of the claims are not disclosed or fairly suggested by any of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication Numbers: 2019/0318269, 2020/0320349, and 2020/0349395.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/Primary Examiner, Art Unit 2665